Case: 3:19-cr-00090-wmc Document #: 9 Filed: 07/24/19 Page 1 of 1


                                          IN THE UNITED STATES DISTRICT COURT

                                      FOR THE WESTERN DISTRICT OF WISCONSIN


          UNITED STATES OF AMERICA

                         Plaintiff,

                                                              JUDICIAL NOTICE

          Frederick George Kriemelmeyer,

          Private non-corporate man, Amicus Curie



                    Defendant in Error,                       CASE NO. 19 CR 90 WMC



          COMES NOW, Frederick George Kriemelmeyer, Private Soul, American National Citizen, propria persona,
          non-licensed attorney litigant, Amicus Curie herein, Defendant in Error herein, appearing specially and
          withotil prejudice while reserving all rights and waiving no rights in the above entitled action and now
          gives Notice to the court: NOTICED the court is now a Judicial, and not an administrative proceeding,
          and FURTHER NOTICED said Defendant in Error is a Citizen, one who retains full Constitutional rights and
          enjoys the benefits thereof, and

          FURTHER NOTICED, FAIR WARNING, NOT AS A THREAT, NOTICE pursuant to United States v, Lanier on
          certiorari No. 95-1717, is hereby given each member of the prosecuting party.



           Dated: (27/ 7//             c
                             “
                     -
                                                    Certificate of Service

          A copy of the foregoing was mailed ;o opposing party(s).
